621 S.E.2d 464 (2005)
279 Ga. 822
In the Matter of Barry ROBERTS.
No. S06Y0199.
Supreme Court of Georgia.
October 24, 2005.
Gene Chapman, Assistant General Counsel State Bar, William P. Smith, III, General Counsel State Bar, for State Bar of Georgia.
Alston & Bird, John E. Stephenson, Jr., for Roberts.
PER CURIAM.
This matter is before the Court on the Petition for Voluntary Surrender of License filed by Respondent Barry Roberts. In the petition Roberts admits that on June 4, 2003 he pled guilty to violating 18 USC § 1001 (making a false statement to an IRS agent) in the United States District Court for the Northern District of Texas, Dallas Division (No. 3:03-CR-185-P (01)), and was sentenced on April 20, 2005. Roberts also admits that the violation to which he pled guilty is a felony and that it is a violation of Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct, Bar Rule 4-102(d), to be convicted *465 of a felony. The maximum penalty for such violation is disbarment.
We accept Roberts' petition and the voluntary surrender of his license, which is tantamount to disbarment. It hereby is ordered that the name of Barry Roberts is removed from the rolls of persons authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justice is concur.